Order entered September 30, 2022




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00493-CV

                PIONEER EMERALD POINTE, LLC, Appellant

                                            V.

 TEXMENIAN CONTRACTORS, LLC D/B/A RED CARPET CLEANING,
                      Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-02983

                                       ORDER

      Before the Court is appellant’s unopposed motion to extend time to file its

brief. We GRANT the motion and ORDER the brief received September 28,

2022 filed as of the date of this order.


                                                 /s/   BILL PEDERSEN, III
                                                       JUSTICE